ORDER
PER CURIAM:
Petitioner, Leon O. Meidinger, having presented a petition for a *558writ of habeas corpus to the Court, prays that this Court read and consider his petition and thereafter order that a writ of habeas corpus issue.
This Court having read said petition finds that the issues raised herein were considered and decided in our opinion in In re Petition of Meidinger, 168 Mont. 7, 539 P.2d 1185, decided on September 11, 1975.
IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is hereby denied.
MR. JUSTICE SHEA.
I would deny the petition for a writ but an explanation is in order.
The allegation of defendant that he and his parole officer agreed, in the presence of his attorney and the city judge that the forfeiture of the $ 100 bail for disturbing the peace (or the plea of guilty and the $100 fine for disturbing the peace, however denominated) would not be used against him is an allegation that this Court did not consider in the first habeas corpus petition of the defendant, In re Petition of Meidinger, 168 Mont. 7, 539 P.2d 1185. If there was an agreement the state should have been precluded from thereafter using it against him.
However, the district court also found that on January 4, 1974, defendant, without first obtaining permission of his parole officer to leave the state, traveled to Elko, Nevada and was there arrested. Further the district court found that defendant obtained permission to fly to Clovis, New Mexico in February, 1975, but instead took his car and was arrested in Santa Monica, California. When he was arrested defendant was in possession of 35-$ 100 bills, and the following items were found in his room: An instrument for listening to police calls, one handgun case, set of alarm jumper cables, one Ace Lock Pick and one Ace Hollot Bit. Defendant is presently serving a sentence for burglary.